Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

[image_001.jpg]

 

1203 E. 33rd Street

Suite 250

Tulsa, Oklahoma 74105

(539) 444-8002

 

August 6, 2020

 

 

To:Petroleum Independent & Exploration LLC

25025 I-45 North, Suite 420

The Woodlands, TX 77380

 

The undersigned, Empire Petroleum Corporation, a Delaware corporation (the
“Company”), hereby agrees with you as follows, effective as of the date first
above written:

 

1.Authorization and Sale of the Securities.

 

1.1       Authorization. The Company represents that it has authorized the
issuance to you (or in the case of the Warrants, your affiliates, nominees or
assignees who are “Accredited Investors” as defined in Section 230.501(a) of the
Act) pursuant to the terms and conditions hereof of:

 

(a)       3,500,000 shares (the “Sale Shares”) of its common stock (par value
$0.001 per share) at $0.15 per share (the “Common Stock”);

 

(b)       a warrant (the “PIE-1 Warrant”) to purchase up to 2,625,000 shares of
the Company’s Common Stock (“PIE-1 Warrant Shares”) in accordance with the terms
set forth in the form of the Common Share Warrant Certificate attached hereto as
Exhibit A;

 

(c)       a warrant (the “PIE-2 Warrant”) to purchase up to 1,800,000 shares of
the Company’s Common Stock (“PIE-2 Warrant Shares”) in accordance with the terms
set forth in the form of the Common Share Warrant Certificate attached hereto as
Exhibit B;

 

(d)       a warrant (the “PIE-3 Warrant”) to purchase up to 8,136,518 shares of
the Company’s Common Stock (“PIE-3 Warrant Shares”) in accordance with the terms
set forth in the form of the Common Share Warrant Certificate attached hereto as
Exhibit C; and

 

(e)       a warrant (the “PIE-4 Warrant”) to purchase up to 11,066,667 shares of
the Company’s Common Stock (“PIE-4 Warrant Shares”) in accordance with the terms
set forth in the form of the Common Share Warrant Certificate attached hereto as
Exhibit D.

 

 

 

 

The PIE-1 Warrant, PIE-2 Warrant, PIE-3 Warrant, and PIE-4 Warrant are sometimes
collectively referred to herein as the “Warrants.” The PIE-1 Warrant Shares,
PIE-2 Warrant Shares, PIE-3 Warrant Shares, and PIE-4 Warrant Shares are
sometimes collectively referred to herein as the “Warrant Shares.” The Sales
Shares and the Warrants are referred to herein, collectively, as the
“Securities”.

 

1.2       Sale. Subject to the terms and conditions hereof, on the Purchase Date
(as defined Section 2 below), the Company shall issue and sell to you and you
shall purchase from the Company, the Securities for an aggregate purchase price
of $525,000 (the “Purchase Price”).

 

2.Payment of Purchase Price; Delivery.

 

Upon the execution of this Agreement, you shall deliver to the Company wire
funds payable to the Company in the amount of the Purchase Price in accordance
with the following wire instructions: Arvest Bank, 502 South Main, Tulsa,
Oklahoma 74103, (918) 631-1000, Routing Number: 082900872, FBO: Empire Petroleum
Corporation, Account Number: 33585974, 1203 E. 33rd Street, Suite 250, Tulsa,
Oklahoma 74105. Upon receipt of the Purchase Price from you (the “Purchase
Date”), the Company shall promptly issue and deliver to you the Securities.

 

3.Representations and Warranties of the Company.

 

The Company hereby represents and warrants to you as follows on the date of this
Agreement:

 

3.1       Organization and Standing; Articles and Bylaws. The Company is a
corporation duly organized and existing under, and by virtue of, the laws of the
State of Delaware and is in good standing under such laws. The Company is
qualified, licensed or domesticated as a foreign corporation in all
jurisdictions where the nature of its business conducted or the character of its
properties owned or leased makes such qualification, licensing or domestication
necessary at this time except in those jurisdictions where the failure to be so
qualified or licensed and in good standing does not and will not have a
materially adverse effect on the Company, the conduct of its business or the
ownership or operation of its properties. The Company’s Certificate of
Incorporation, as amended, and Bylaws that have been filed as attachments to the
Company reports it files with Securities and Exchange Commission (the “SEC”),
are true, correct and complete, and contain all amendments through the date of
this Agreement.

 

3.2       Corporate Power. The Company has the requisite corporate power to own
and operate its properties and assets, and to carry on its business as presently
conducted and as proposed to be conducted. The Company has now, and will have at
the Purchase Date, all requisite legal and corporate power to enter into this
Agreement, to sell the Securities hereunder, and to carry out and perform its
obligations under the terms of this Agreement.

 

3.3       Capitalization. The authorized capital stock of the Company consists
of 150,000,000 shares of Common Stock. There are issued and outstanding
approximately 21,392,277 shares of Common Stock. The issued and outstanding
shares of Common Stock are fully paid and nonassessable. Except as set our n
Schedule 1 hereto (the Disclosure Schedule), there are no outstanding options,
warrants or other rights, including preemptive rights, entitling the holder
thereof to purchase or acquire shares of Common Stock.

 

 

 

-2- 

 

 

3.4       Authorization.

 

(a)       All corporate action on the part of the Company, its officers,
directors and shareholders necessary for the sale and issuance of the Securities
pursuant hereto and the performance of the Company’s obligations hereunder has
been taken or will be taken prior to the Purchase Date. This Agreement is a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting enforcement of creditors’ rights, and except as limited by application
of legal principles affecting the availability of equitable remedies.

 

(b)       The Securities, when issued in compliance with the provisions of this
Agreement, will be validly issued, fully paid and nonassessable, and will be
free of any liens or encumbrances; provided, however, that the Sale Shares and
the Warrant Shares will be subject to restrictions on transfer under state
and/or Federal securities laws, and as may be required by future changes in such
laws.

 

(c)       No shareholder of the Company has any right of first refusal or any
preemptive rights in connection with the issuance of the Securities or of any
other capital stock of the Company or the Warrant Shares.

 

3.5       Compliance with Instruments. The Company is not in violation of any
terms of its Certificate of Incorporation, as amended, or Bylaws, or, to the
knowledge of the Company, any judgment, decree or order applicable to it. The
execution, delivery and performance by the Company of this Agreement, and the
issuance and sale of the Securities pursuant hereto and of the Warrant Shares
pursuant to the Warrants, will not result in any such violation or be in
conflict with or constitute a default under any such term, or cause the
acceleration of maturity of any loan or material obligation to which the Company
is a party or by which it is bound or with respect to which it is an obligor or
guarantor, or result in the creation or imposition of any material lien, claim,
charge, restriction, equity or encumbrance of any kind whatsoever upon, or, to
the knowledge of the Company, give to any other person any interest or right
(including any right of termination or cancellation) in or with respect to any
of the material properties, assets, business or agreements of the Company.

 

3.6       Litigation, etc. There are no actions, proceedings or, to the
knowledge of the Company, investigations pending which might result in any
material adverse change in the business, prospects, conditions, affairs or
operations of the Company or in any of its properties or assets, or in any
impairment of the right or ability of the Company to carry on its business as
proposed to be conducted, or in any material liability on the part of the
Company, or which question the validity of this Agreement or any action taken or
to be taken in connection herewith.

 

3.7       Governmental Consent, etc. Except as may be required in connection
with any filings required under the Federal securities laws and/or the
securities laws of any state due to the offer and sale of the Securities
pursuant to this Agreement, no consent, approval or authorization of, or
designation, declaration or filing with, any governmental unit is required on
the part of the Company in connection with the valid execution and delivery of
this Agreement, or the offer, sale

 

 

-3- 

 

or issuance of the Securities or the Warrant Shares or the consummation of any
other transaction contemplated hereby.

 

3.8       Securities Registration and Filings. The outstanding shares of the
Company’s Securities are registered pursuant to Section 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The Company has filed all
reports required by Section 13 or 15(d) of the Exchange Act during the last two
fiscal years. All of such reports were, at the time they were filed, complete
and accurate in all material respects and did not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

 

4.Representations and Warranties of Purchaser and Restrictions on Transfer
Imposed by the Securities Act.

 

4.1       Representations and Warranties by Purchaser. You represent and warrant
to the Company as follows:

 

(a)       You have reviewed the following copies of the Company’s (all of which
is collectively referred to as the “Disclosure Materials”):

 

(i)Current Report on Form 8-K/A filed on June 23, 2020 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261320000208/emp_8ka-18407.htm

 

(ii)Current Report on Form 8-K filed on June 23, 2020 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261320000207/emp_8k-18407.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261320000207/emp_8k-18407.htm]

 

(iii)Quarterly Report on Form 10Q for quarter ended March 31, 2020 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261320000180/form10q33120.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261320000180/form10q33120.htm]

 

(iv)Current Report on Form 8-K filed on April 17, 2020 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261320000164/emp_8k-18389.htm

 

(v)Current Report on Form 8-K filed on April 10, 2020 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261320000157/emp_8k-18389.htm

 

(vi)Annual Report on Form 10-K for year ended December 31, 2019 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261320000149/form10k123119.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261320000149/form10k123119.htm]

 

You have also reviewed the Company’s Certificate of Incorporation, as amended,
and Bylaws.

 

(b)       You are experienced in evaluating and investing in companies such as
the Company. Further, you understand that the Securities are a highly
speculative nature and could result in the loss of your entire investment.

 

(c)       You have been furnished by the Company with all information requested
concerning the proposed operations, affairs and current financial condition of
the Company. Such information and access have been available to the extent you
consider necessary and advisable in making an intelligent investment decision.
In addition, you have received and reviewed copies of the Disclosure Materials
and have had the opportunity to discuss the Company’s business, management and
financial affairs with its President and Chief Executive Officer. You understand

 

 

-4- 

 

that such discussions, as well as the Disclosure Materials and any other written
information issued by the Company, were intended to describe certain aspects of
the Company’s business and prospects which it believes to be material but were
not necessarily a thorough or exhaustive description.

 

(d)       The Securities to be acquired by you will be acquired, solely for your
account, for investment purposes only and not with a view to the resale or
distribution thereof, are not being purchased for subdivision or
fractionalization thereof, and you have no contract, undertaking, agreement or
arrangement with any person to sell or transfer such Securities to any person
and do not intend to enter into such contract or arrangement.

 

(e)       You understand that the Securities have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), nor are they
registered or qualified under the blue sky or securities laws of any state, by
reason of their issuance in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act pursuant to Sections 3(b)
or 4(2) of the Securities Act and available exemptions from the registration
requirements of any applicable state securities laws. You further understand
that the Securities must be held by you indefinitely and you must therefore bear
the economic risk of such investment indefinitely, unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
registration.

 

(f)       You have the full right, power and authority to enter into and perform
this Agreement, and this Agreement constitutes a legal, valid and binding
obligation upon you, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting
enforcement of creditors’ rights, and except as limited by application of legal
principles affecting the availability of equitable remedies.

 

(g)       You are able to bear the full economic risk of your investment in the
Securities, including the risk of a total loss of your investment in connection
therewith. You are an accredited investor as that term is defined in Rule 501(a)
of Regulation D promulgated by the SEC.

 

By initialing one of the categories below, the undersigned represents and
warrants that the undersigned comes within the category so initialed and has
truthfully set forth the factual basis or reason the undersigned comes within
that category. ALL INFORMATION IN RESPONSE TO THIS PARAGRAPH WILL BE KEPT
STRICTLY CONFIDENTIAL. The undersigned agrees to furnish any additional
information which the Company deems necessary in order to verify the answers set
forth below.

 

Category I          _____The undersigned is an individual (not a partnership,
corporation, etc.) whose individual net worth, or joint net worth with the
undersigned's spouse, presently exceeds U.S. $1,000,000.

Explanation. In calculation of net worth the undersigned may not include equity
in the undersigned’s primary residence, however the undersigned can include
equity in all other real estate. The calculation of net worth may also include
the undersigned’s personal property, cash, short term investments, stocks and
securities. Equity in personal property and real estate should be based on the
fair market value of such property less debt secured by such property. Any debt
that secures the undersigned’s primary residence can be

 

 

-5- 

 

excluded from liabilities in calculating the undersigned’s net worth, as long as
the debt does not exceed the fair market value of the property (except that if
the amount of such debt outstanding at the time of the undersigned’s purchase of
the Shares exceeds the amount outstanding 60 days before such time, other than
as a result of the acquisition of the primary residence, the amount of such
excess shall be included as a liability). If, however, the amount of the debt
exceeds the fair market value of the primary residence and the mortgagee or
other lender has recourse to the undersigned personally for any deficiency,
that excess liability should be deducted from the undersigned's net worth.

Category II        ____The undersigned is an individual (not a partnership,
corporation, etc.) who had an individual income in excess of U.S. $200,000 in
each of the two most recent years, or joint income with the undersigned's spouse
in excess of $300,000 in each of the two most recent years, and has a reasonable
expectation of reaching the same income level in the current year.

Category III          X    The undersigned otherwise meets the definition of
“Accredited Investors” as defined in Section 230.501(a) of the Act.

 

(h)       You were not offered the Securities by means of general solicitations,
publicly disseminated advertisements or sales literature.

 

4.2       Legends. The instrument representing the Securities and the Warrant
Shares shall be endorsed with the legend set forth below:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES ACT. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE COMPANY SHALL HAVE BEEN FURNISHED AN OPINION OF COUNSEL, SATISFACTORY
TO COUNSEL FOR THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER ANY OF SUCH
ACTS.

 

In addition, the instrument representing the Securities and the Warrant Shares
shall be endorsed with any other legend required by any state securities laws.
The Company need not register a transfer of legended Securities and the Warrant
Shares, and may also instruct its transfer agent not to register the transfer of
the Securities and the Warrant Shares, unless one of the conditions specified in
each of the foregoing legends is satisfied.

 

5.Indemnification by Purchaser.

 

You acknowledge and understand that the Company has agreed to offer and sell the
Securities to you based upon the representations and warranties made by you in
this Agreement, and you hereby agree to indemnify the Company and to hold the
Company and its officers, directors and professional advisors harmless against
all liability, costs or expenses (including attorneys’ fees) arising by reason
of or in connection with any misrepresentation or any breach of such

 

 

-6- 

 

representations and warranties by you, or arising as a result of the sale or
distribution of any Securities by you in violation of the Securities Act or
other applicable law.

 

6.Miscellaneous.

 

6.1       Successors and Assigns. All the provisions of this Agreement by or for
the benefit of the parties shall bind and inure to the benefit of respective
successors and permitted assigns of each party.

 

6.2       Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by first class mail, postage
prepaid, addressed (a) if to you, at your address set forth on the first page
hereof, or at such other address as you shall have furnished to the Company in
writing, or (b) if to the Company, at its address set forth on the first page
hereof, or at such other address as the Company shall have furnished to you in
writing in accordance with this Section 6.2.

 

6.3       Waivers; Amendments. Any provision of this Agreement may be amended or
modified with (but only with) the written consent of the Company and you. Any
amendment, modification or waiver effected in compliance with this Section 6.3
shall be binding upon the Company and you. No failure or delay of the Company or
you in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereon or the exercise of any other
right or power. The rights and remedies of the Company and you hereunder are
cumulative and not exclusive of any rights or remedies which each would
otherwise have.

 

6.4       Separability. In case any one or more of the provisions contained in
this Agreement shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

6.5      Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the state of Oklahoma without regard to principles
of conflicts of law, except as otherwise required by mandatory provisions of
law.

 

6.6       Board Designees. After the exercise of the PIE-1 Warrant with respect
to all 2,625,000 PIE-1 Warrant Shares, the Company shall take commercially
reasonable efforts to cause the appointment of one individual designated by
Petroleum Independent & Exploration LLC to serve on the Board of Directors of
the Company. After the exercise of the PIE-3 Warrant with respect to all
8,136,518 PIE-3 Warrant Shares, the Company shall take commercially reasonable
efforts to cause the appointment of a second individual designated by Petroleum
Independent & Exploration LLC to serve on the Board of Directors of the Company.
All such designees shall qualify as Independent Directors. As used herein,
“Independent Director” means any director who is or would be an “independent
director” with respect to the Company pursuant to Section 303A.02 of the New
York Stock Exchange Listed Company Manual, Section 10A of the Exchange Act (or
any successor provisions), and the categorical standards utilized by the

 

 

 

-7- 

 

Board of Directors when determining director independence, in each case as
amended from time to time.

 

6.7       Registration. The Company agrees to commence and reasonably pursue
registration of the Sales Shares and the Warrant Shares within 90 days of the
date of this Agreement.

 

6.8       Section Headings. The section headings used herein are for convenience
of reference only and shall not be construed in any way to affect the
interpretation of any provisions of this Agreement.

 

6.9       Entire Agreement. This Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties hereto with regard to the subjects hereof and thereof.

 

6.10     Finder’s Fees. You represent and warrant to the Company that no finder
or broker has been retained by you in connection with the transactions
contemplated by this Agreement and you hereby agree to indemnify and to hold the
Company and its respective officers, directors and controlling persons, harmless
of and from any liability for any commission or compensation in the nature of a
finder’s fee to any broker or other person or firm (and the costs and expenses
of defending against such liability or asserted liability) for which you, or any
of your employees or representatives, are responsible. The Company hereby agrees
to indemnify and to hold you, and your respective officers, directors and
controlling persons, harmless of and from any liability for any commission or
compensation in the nature of a finder’s fee to any broker or other person or
firm (and the costs and expenses of defending against such liability or asserted
liability) for which it, or any of its employees or representatives, are
responsible.

 

6.11     Other Documents. The parties to this Agreement shall in good faith
execute such other and further instruments, assignments or documents as may be
necessary or advisable to carry out the transactions contemplated by this
Agreement.

 

6.12     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument, and which shall become effective when there
exist copies signed by the Company and by you.

 

[Signatures on Next Page]

 

 

 

 

 

 

 

-8- 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized representatives effective as of the date set forth on the
first page hereof.

 

 

  EMPIRE PETROLEUM CORPORATION  

 

 

 

  By:  /s/ Thomas W. Pritchard     Thomas W. Pritchard, CEO


 



    By:  /s/ Michael R. Morrisett    

Michael R. Morrisett, President




 



Accepted and agreed to this 6th day of August, 2020.

 

 



  Petroleum Independent & Exploration LLC  

 

 

 

  By:  /s/ Phil E. Mulacek   Name: Phil E. Mulacek
  Title: Manager

 

 

 

 

 

 

 

-9- 

 

 

Schedule 1

Disclosure Schedule

 

 

1.A warrant covering 500,000 shares of Common Stock at an exercise price of
$0.15 per share issued to Tony Kamin

2.A warrant covering 2,500,000 shares of Common Stock at an exercise price of
$0.25 per share issued to Tony Kamin

3.A warrant covering 500,000 shares of Common Stock at an exercise price of
$0.25 per share issued to Mike Morrisett

4.A warrant covering 500,000 shares of Common Stock at an exercise price of
$0.25 per share issued to Tommy Pritchard

5.A warrant covering 5,000,000 shares of Common Stock at an exercise price of
$0.15 per share issued to Puckett Land Company

6.A warrant covering 300,000 shares of Common Stock at an exercise price of
$0.17 per share issued to Kenny Savoie

7.An option covering 2,500,000 shares of Common Stock at an exercise price $0.33
per share issued to Mike Morrisett

8.An option covering 2,500,000 shares of Common Stock at an exercise price $0.33
per share issued to Tommy Pritchard

9.Options covering 4,167 shares of Common Stock exercisable at an average
exercise price of $3.12 issued by former management

10.Options covering up to 5,000,000 shares of Common Stock to be issued to
directors, officers, and employees at a yet to be determined exercise price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-10-



 

 